UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1800


VICTORIA COLLINS,

                    Plaintiff - Appellant,

             v.

ELLEN MARIE HESS, in her official capacity as Commissioner of the Virginia
Employment Commission,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:21-cv-00750-LMB-JFA)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Victoria Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victoria Collins appeals the district court’s order dismissing, after a review pursuant

to 28 U.S.C. § 1915, Collins’ action against the Commissioner of the Virginia Employment

Commission, as well as the court’s subsequent order denying Collins’ self-styled

“Emergency Motion and Order for Unemployment Benefit[s].” We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s orders. See

Collins v. Hess, No. 1:21-cv-00750-LMB-JFA (E.D. Va. June 23, 2021; June 24, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2